Citation Nr: 0608991	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a left leg 
disability. 

2.  Entitlement to service connection for a right leg 
disability. 

3.  Entitlement to service connection for a lumbosacral spine 
disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a left leg disability, a right 
leg disability, and a lumbosacral spine disability. 

The claim for service connection for a lumbosacral spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The claimed left leg disability is not related to service 
or any aspect thereof. 

2.  The claimed right leg disability is not related to 
service or any aspect thereof.


CONCLUSION OF LAW

Disabilities of the left and right leg were not incurred in 
or aggravated during active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §  3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002, April 2003, 
and July 2005; a rating decision in September 2002; and a 
statement of the case in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.   The appellant has not referred to 
any additional, unobtained, available, relevant evidence.  VA 
has also obtained a medical examination.  VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran seeks service connection for the residuals of 
injuries that occurred on two separate occasions while he was 
serving on active duty.  He contends that he suffered a left 
leg fracture while unloading a truck during basic training in 
February 1976 and a right leg fracture in a field training 
exercise in June 1977.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection requires: (1) medical evidence 
of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The service medical records showed that the veteran was 
treated for a contusion of his left ankle in February 1976 
after a stack of chairs fell on his foot.  An X-ray was 
within normal limits.  The veteran was in a short leg cast 
for 23 days and then returned to full duty.  In November 
1976, the veteran was treated with aspirin and a heating pad 
for left foot pain that he experienced in cold or damp 
weather.  In December 1976, he was treated for anterior left 
leg pain following martial arts practice.  The diagnosis was 
megalgia, and he was treated with an analgesic balm and heat 
application.  In July 1977, he was treated for a bruised foot 
with an ice pack and sent back to full duty.  The records 
contained entries over the full period of active duty.  There 
were no entries that showed a left leg fracture and no 
entries for any fracture or other injury to his right leg.  
The veteran's separation physical examination in November 
1978 showed no notations of leg fractures or their residual 
conditions.  His lower extremities and feet were normal.

The veteran was treated by a private physician in February 
2001 for pain and stiffness in his back and lower 
extremities, with greater pain in the left leg and foot.  The 
physician diagnosed chronic sciatica and noted that the 
condition was probably caused by operating a floor buffer for 
many years in civilian employment. 

In April 2002, the same private physician treated the veteran 
for pain and stiffness in the left leg over an area of 
previous tibia fracture.  He diagnosed osteoma-type swelling 
of the left upper tibia with marked degenerative changes in 
the left knee.  He made no statement regarding any possible 
cause. 

A July 2002 VA examiner noted that the veteran had weakness 
and painful leg motion with a very poor gait and marked 
bilateral limp.  He also noted tenderness along both shins.  
However, he found no edema, deformity, ankylosis, or joint 
involvement.  Bilateral X-rays showed no degenerative disease 
and normal appearance of the tibia and fibula.  The 
radiologist did not note indications of old fractures.  
Nevertheless, the examining physician diagnosed bilateral 
fractures of the tibia with pain. 

Although the veteran now experiences residual pain and 
stiffness in both legs, there is no evidence in the veteran's 
service medical records of fractures of either leg or 
complaints of subsequent residual conditions from leg 
fractures in service.  The Board concludes that the veteran's 
present weakness, pain, and poor gait did not manifest in 
service, and that no fracture of either leg occurred in 
service.  Furthermore, there is no competent evidence of 
record that demonstrates that any disabilities of the legs 
were incurred in or aggravated during service or are 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for residuals of left and right leg fractures 
cannot be granted.

The weight of the credible evidence demonstrates that the 
veteran's current bilateral residual leg pain due to tibia 
fractures first manifested many years after service and are 
not related to his active service or any incident therein.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Deraisnia, 1 Vet. App. 49 (1990).




ORDER

Service connection for a left leg disability is denied. 

Service connection for a right leg disability is denied. 

REMAND

In the opinion of the Board, additional development of the 
claim for service connection for arthralgia of the 
lumbosacral spine is necessary. 

The veteran contends that he injured his back in a 
construction accident in Panama in April 1986.  

The record contains an April 1986 statement of medical 
examination and duty status that showed that the veteran was 
treated at a military medical facility in Panama following a 
construction accident.  The report is addressed to the 
veteran's reserve unit and notes that the veteran may have a 
temporary disability.  However, there are no personnel 
records or orders explicitly placing the veteran on a period 
of active duty and no clinical records to show the specific 
nature and extent of his injuries.  Additional service 
personnel and medical records are needed to verify service 
status and provide details of the injury and treatment.

As discussed above, the veteran was treated by a private 
physician in February 2001 for pain and stiffness in his 
back.  The physician noted the veteran had a limited range of 
back motion that was probably permanent.  He diagnosed "wear 
and tear" and chronic sciatica and stated that the condition 
was probably the result of civilian employment.  The 
physician did not discuss the 1986 accident.  

In July 2002, the VA examiner noted painful back motion, 
spasm, weakness and tenderness.  He noted the veteran's 
report of the 1986 accident but did not comment on whether an 
injury, if any, had a nexus to the veteran's present back 
condition or whether the condition was caused by civilian 
employment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain service medical records from 
the appropriate agencies or units for 
periods of service following his transfer 
to the reserves in 1979 including 
treatment in service in April 1986. 

2.  Request the veteran identify any 
private medical providers who treated him 
for any injuries sustained to his back.  
Obtain clinical records of diagnosis and 
treatment from those providers, if any. 

3.  Obtain service personnel records that 
document the length and character of 
reserve service including any period in 
April 1986. 

4.  Schedule the veteran for a VA spine 
examination.  The examiner should review 
the claims folder and medical history and 
provide an opinion as to whether it is as 
likely as not (50 percent degree of 
probability or more) that any current 
back disability is the result of the 
veteran's April 1986 treatment in service 
in Panama for a construction accident.

5.  Then, readjudicate the claim for 
service connection for a lumbosacral 
spine disability.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


